Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner holding that the claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. The record supports the finding by the board that claimant left her employment without good cause. That determination, supported by substantial evidence in this record, should not be disturbed (Matter of Kansky [Catherwood] 27 AD2d 887). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.